Citation Nr: 0013905	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefit purposes.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 decision of the VA 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefit sought on appeal.  The appellant, who claims to be 
the surviving spouse of a veteran who had active service from 
March 1943 to September 1945 and died in April 1978, appealed 
the RO's decision to the BVA, and the case was referred to 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant and the veteran were married in August 1930 
and divorced in 1963.

3.  The appellant and the veteran did not reenter into any 
type of marital relationship following their April 1963 
divorce.


CONCLUSION OF LAW

The requirements for recognition as the veteran's surviving 
spouse for VA benefit purposes have not been met.  
38 U.S.C.A. §§ 101(3), 103 (West 1991); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  The record 
reflects that the appellant and the veteran were married in 
August 1930 and were divorced in April 1963.  Documents 
reflecting the marriage and divorce are of record.  The 
record further reflects that the veteran remarried in March 
1975 and that he was married and had lived continuously with 
his second wife until his death in April 1978.  

In the appellant's Substantive Appeal she relates that her 
divorce from the veteran was because of his alcoholism and 
that during the last 10 years of the marriage his drinking 
was so continual that there was no normal family life.  She 
relates that "maybe I'm not the widow, but I had no other 
choice than divorce."

In order to be entitled to VA benefits the appellant must 
establish that she is the veteran's surviving spouse.  A 
"surviving spouse" means a person of the opposite sex who was 
married to the veteran and who was the spouse of the veteran 
at the time of his death.  See 38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50(b).  In some cases it is possible to 
establish the status of a surviving spouse where there was an 
attempted marriage to the veteran that was invalid because of 
a legal impediment or through a common law marriage.  See 
38 U.S.C.A. § 103; 38 C.F.R. § 3.52.  

In this case the appellant clearly acknowledges that she and 
the veteran were divorced many years prior to his death.  She 
also does not contend that there was any attempted marriage 
or common law marital relationship at any time following 
their divorce in 1963.  As such, the appellant does not meet 
the requirements for recognition as a surviving spouse for VA 
benefit purposes.




ORDER

Recognition as the veteran's surviving spouse for VA benefit 
purposes is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

